[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
WHEREAS, the plaintiff in the above-captioned action has applied for a prejudgment remedy to attach the real property of the defendants, and
WHEREAS, at a hearing at which the plaintiff appeared and the defendants made default of appearance, the court found that there is probable cause to sustain the validity of the claim of the plaintiff, therefore
IT IS ORDERED that the plaintiff may attach to the value of $17,500.00 the following described real property of the defendant, CT Page 1586 Pasquale Martoni:
         All that certain piece or parcel of land, situated in the Town of East Haven, County of New Haven, and State of Connecticut, and shown on Lot No. 13 on a map entitled "Subdivision of Frank Barucci East Haven, Conn. Bernard R. Godfrey Registered Professional land Surveyor Scale 1" = 40' April 6, 1987", Revised Nov. 7, 1987 and recorded in the East Haven Town Clerk's Office as Map No. 89-4, said lot being bounded and described as follows:
    NORTHERLY:    by Nicole Court by a broken line as shown on said map, for a total of 82.02 feet:
    EASTERLY:     by Lot #14A, as shown on said map, 182.97 feet;
    SOUTHEASTERLY: by Lot #14A, as shown on said map, 79.21 feet;
    SOUTHWESTERLY: by Lot #12, as shown on said map 125.80 feet;
    WESTERLY:     by Lot #11 and #12, each in part, as shown on said map, for a total of 138.41 feet;
Signed at New Haven, this 28th day of August 1990.
BEVERLY J. HODGSON, Judge
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.]
CT Page 1599